Exhibit 10.1
EXECUTION VERSION
Second Amendment to Credit Agreement
     This Second Amendment to Credit Agreement (this “Amendment”) dated as of
December 29, 2010, is by and between Bank of the West (the “Bank”) and IXYS
Corporation, a Delaware corporation (the “Borrower”).
Recitals:
     A. The Bank and the Borrower are party to that certain Credit Agreement,
dated as of November 13, 2009 (as amended by that certain First Amendment to
Credit Agreement, dated as of February 17, 2010, the “Existing Credit Agreement”
and, as further amended from time to time, the “Credit Agreement”).
     B. The Borrower has requested that the Bank amend the provisions of the
Existing Credit Agreement as provided herein on and subject to the terms and
conditions set forth herein. The Bank is willing to agree to the requests of the
Borrower, but only on the terms and conditions set forth herein.
Agreement:
     Now, Therefore, in consideration of the premises and the mutual covenants
and conditions contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby specifically acknowledged, the
parties hereby covenant and agree as follows:
     1. Definitions; References; Interpretation.
     (a) Unless otherwise specifically defined herein, each capitalized term
used herein (including in the Recitals hereof) that is defined in the Existing
Credit Agreement shall have the meaning assigned to such term in the Existing
Credit Agreement.
     (b) Each reference to “this Agreement,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Existing Credit
Agreement, and each reference to “the Credit Agreement” and each other similar
reference in the other Loan Documents, shall from and after the date of this
Amendment, refer to the Existing Credit Agreement, as amended hereby. This
Amendment is a Loan Document.
     2. Amendment to Section 1.1.19 of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, Section 1.1.19 of the Existing Credit Agreement
is amended as of the Amendment Effective Date (as hereinafter defined) to read
in full as follows:

  1.1.19   “Expiration Date” shall mean October 31, 2013, or the date of
termination of the Bank’s commitment to lend under this Agreement pursuant to
Section 7, whichever shall occur first.

 



--------------------------------------------------------------------------------



 



     3. Amendment to Section 2.1.1 of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, Section 2.1.1 of the Existing Credit Agreement
is amended as of the Amendment Effective Date (as hereinafter defined) to read
in full as follows:

  2.1.1   The Line of Credit: On terms and conditions as set forth herein, the
Bank agrees to make Advances to the Borrower from time to time from the date
hereof to the Expiration Date, provided the aggregate amount of such Advances
outstanding at any time does not exceed $20,000,000.00 (the “Line of Credit”).
Within the foregoing limits, the Borrower may borrow, partially or wholly
prepay, and reborrow under this Section 2.1. Proceeds of the Line of Credit
shall be used to assist with the general working capital needs of the Borrower’s
operations.

     4. Amendment to Section 5.10 of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, Section 5.10 of the Existing Credit Agreement
is amended as of the Amendment Effective Date (as hereinafter defined) to read
in full as follows:

  5.10   Redemption or Repurchase of Stock: Shall not redeem or repurchase any
class of the Borrower’s stock now or hereafter outstanding, except in an
aggregate amount of up to $25,000,000.00 during the term of this Agreement.

     5. Amendment to Section 8.6 of the Existing Credit Agreement. Upon the
effectiveness of this Amendment, the notice information under the heading “To
the Bank” in Section 8.6 of the Existing Credit Agreement is amended as of the
Amendment Effective Date (as hereinafter defined) to read in full as follows:
To the Bank:
BANK OF THE WEST
San Jose Office (NBO)
95 South Market Street, Suite 100
San Jose, CA 95113

  Attn:   Stuart Darby
Vice President and Senior Relationship Manager   FAX:   (408) 292-4092

     6. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank as follows:
     (a) No Event of Default or event that, with the giving of notice or the
passage of time, or both, would be an Event of Default has occurred and is
continuing (or would result from the amendment of the Existing Credit Agreement
contemplated hereby).
     (b) The execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person in order to be effective and enforceable.
     (c) On and as of the date of this Amendment, all representations and
warranties of the Borrower contained in the Existing Credit Agreement and in
each other Loan Document are

-2-



--------------------------------------------------------------------------------



 



true and correct in all material respects (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).
     7. Conditions of Effectiveness.
     (a) The Amendment shall become effective as of the date first set forth
above (the “Amendment Effective Date”) upon the satisfaction of all of the
following conditions:
     (i) The Borrower shall have delivered to the Bank an original of this
Amendment, together with the Consent and Reaffirmation attached hereto, duly
executed by the Borrower, IXYS USA, Inc. or Clare, Inc., as applicable;
     (ii) The Borrower shall have delivered to the Bank evidence that the
execution, delivery and performance of this Amendment, have been duly
authorized;
     (iii) each of the representations and warranties of the Borrower in
Section 6 of this Amendment shall be true, correct and accurate as of the date
of this Amendment; and
     (iv) unless waived by the Bank in the Bank’s sole discretion, the Bank
shall have received in immediately available funds all fees, costs and expenses
(including, without limitation, the reasonable fees, costs and expenses of
counsel to the Bank) incurred by the Bank connection with the transactions
contemplated by the Loan Documents and reimbursable to the Bank or directly
payable by the Borrower pursuant to the terms of the Existing Credit Agreement.
     (b) Except as expressly amended pursuant hereto, the Existing Credit
Agreement and each of the other Loan Documents shall remain unchanged and in
full force and effect and are hereby ratified and confirmed in all respects, and
the Collateral described in the Loan Documents shall continue to secure the
Obligations.
     8. General Provisions.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties to the Credit Agreement and their respective successors and assigns.
     (b) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original sent by facsimile or electronic
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the Bank of an electronically or telecopier facsimile document
purportedly bearing the signature of the Borrower and shall bind the Borrower
with the same force and effect as the delivery of a hard copy original.
     (c) This Amendment contains the entire and exclusive agreement of the
parties to the Credit Agreement with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto. This Amendment may not be amended except in accordance with the
provisions of the Credit Agreement.

-3-



--------------------------------------------------------------------------------



 



     (d) Section 8 of the Existing Credit Agreement is incorporated herein by
this reference and made applicable as if set forth herein in full.
[Signature page follows.]

-4-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have as of the date first written
above duly executed this Second Amendment to Credit Agreement.

            Bank:

Bank of the West
      By:   /s/ Stuart Darby         Name:   Stuart Darby        Title:   Vice
President       
Borrower:

IXYS Corporation
      By:   /s/ Uzi Sasson         Name:   Uzi Sasson        Title:   President,
CFO and Secretary   





--------------------------------------------------------------------------------



 



         

Consent and Reaffirmation
     Each of the undersigned, a subsidiary of IXYS Corporation (“Borrower”) who
has executed both a continuing guaranty in favor of Bank of the West (“Bank”),
hereby: (i) consents to the foregoing Second Amendment to Credit Agreement;
(ii) reaffirms its obligations under its respective continuing guaranty;
(iii) reaffirms the waivers of each and every one of the defenses to such
obligations as set forth in such continuing guaranty; (iv) remakes its
representations and warranties under its respective continuing guaranty as of
the date hereof and after giving effect to the Second Amendment to Credit
Agreement; and (v) reaffirms that its obligations under such continuing guaranty
are separate and distinct from the obligations of any other party under the
Credit Agreement (as modified by the Second Amendment to Credit Agreement) and
the other Loan Documents.
Dated as of December 29, 2010
Guarantor:

                          IXYS USA, Inc.   Clare, Inc.    
 
                        By:   /s/ Uzi Sasson   By:   /s/ Uzi Sasson            
         
 
  Name:   Uzi Sasson       Name:   Uzi Sasson    
 
  Title:   President       Title:   President    

